Citation Nr: 9921903	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic undifferentiated schizophrenia, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
April 1971.  This appeal arises from a June 1993 rating 
decision of the Philadelphia, Pennsylvania, regional office 
(RO) which, in pertinent part, denied an increased evaluation 
for the veteran's service-connected schizophrenia, evaluated 
as 30 percent disabling.  The Board of Veterans' Appeals 
(Board) notes that the veteran initially requested that he be 
scheduled for a personal hearing before a member of the Board 
at the RO.  However, in a statement received in March 1994, 
the veteran indicated that he no longer wished to appear for 
said hearing, and that he wanted his claim forwarded to the 
Board.

A temporary total hospitalization rating was in effect from 
July 27, 1995, to December 31, 1995, due to hospitalization 
and treatment for service-connected disability.  Effective 
January 1, 1996, the prior 30 percent evaluation was 
continued.

In the June 1999 Informal Hearing Presentation from the 
veteran's representative, he raised the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  This matter is referred to the 
RO for action deemed appropriate.


REMAND

A review of the evidence of record discloses that the veteran 
has reported being in receipt of Social Security 
Administration (SSA) disability benefits.  The veteran 
indicated in November 1995 that he had a claim pending for 
Social Security benefits.  In that regard, a July 1996 
examination report from the Lebanon VA Medical Center (VAMC) 
indicated that the veteran was currently receiving SSA 
benefits secondary to drugs.  A copy of the decision granting 
Social Security disability benefits to the veteran and the 
medical records used in rendering that determination are not 
of record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration, and that records from that Administration may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 
(1996).  Accordingly, the veteran's SSA records must be 
obtained in connection with his increased rating claim.

The Board further notes that the veteran has not been 
afforded a VA psychiatric examination in nearly two (2) 
years.  At the August 1997 examination, acute heroin 
intoxication was diagnosed.  Fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the record of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As this 
case must be remanded in order to obtain SSA records, the 
veteran should be afforded a contemporaneous VA psychiatric 
examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for another psychiatric 
examination, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected psychiatric disorder.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
service-connected psychiatric condition 
since March 1992.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the Lebanon VAMC 
since May 1997 and the Coatesville VAMC 
and Harrisburg Vet Center since March 
1992.  Once obtained, all records must be 
associated with the claims folder.

3.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security Administration benefits and 
associate these records with the claims 
folder.

4.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the severity of his service-
connected schizophrenia.  The veteran and 
his representative should be notified of 
the date, time, and place of the 
examination in writing, and the RO should 
advise the veteran that, pursuant to 
federal regulations, failure to report 
for the examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
the notification letter should be 
associated with the claims file.  In 
conjunction with the examination, the 
examiner must review the claims folder, 
the revised criteria for rating 
psychiatric disabilities which came into 
effect November 7, 1996, and the criteria 
in effect prior to November 7, 1996.  
Such tests as the examiner deems 
necessary should be performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a)  The examiner must address the 
mental status findings as set forth 
in both rating schedules as the 
Board must rate disabilities based 
on the criteria set forth in those 
regulations. The examiner should be 
asked whether it is feasible to 
dissociate the symptoms of the 
veteran's poly-substance abuse from 
his service-connected schizophrenia.  
If dissociation is possible, the 
examiner should specify which 
symptoms and/or manifestations are 
attributable solely to the veteran's 
service-connected psychiatric 
disability as opposed to his non-
service-connected poly-substance 
abuse.

b)  The examiner should be asked to 
enter a complete multiaxial 
evaluation, including a score on the 
Global Assessment of Functioning 
(GAF) Scale on Axis V, along with an 
explanation of the significance of 
the assigned score.

c)  The examiner should state an 
opinion as to the degree of 
industrial inadaptability due to the 
veteran's service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected disability, the examiner 
should so state.

d)  The examiner should discuss 
social impairment due to the 
service-connected disability, as it 
affects industrial adaptability.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  The RO should 
consider application of 38 C.F.R. § 3.655 
if the veteran fails to report for his 
examination.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


